Title: From Thomas Jefferson to Lafayette, 24 April 1790
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



New York April 24. 1790.

Permit me, my dear friend, to present to you the bearer hereof, Mr. Horrÿ, a young gentleman of South Carolina, who is setting out on a tour of travel, which will include Paris. He is a nephew of General Pinckney’s. Of course you know his connections to be of the most distinguished of that country. I am not personally acquainted with him, but am authorised on good information to assure you he will do justice to any attentions with which you will be so good as to honour him. I know that your time is too much and too usefully occupied, to permit you to devote it to the ordinary ceremonies of civility: but the favor of your name may on some occasions abridge the difficulties to which a stranger is sometimes exposed, and your notice point him out as worthy that of others who have more time to spare. Honour him then with it, and add it to the many motives of esteem and respect with which I have the honour to be my dear Sir Your affectionate friend & humble servt.,

Th: Jefferson

